Citation Nr: 9913051	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  95-30 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increase in the 40 percent evaluation 
currently assigned for the service-connected degenerative 
disc disease of the lumbar spine.  

2.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for the service-connected residuals of 
left lateral meniscectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1974 to January 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 decision by the RO 
which granted an increased rating to 20 percent for the 
veteran's service-connected left knee disability and denied 
an increased rating for his low back disability.  


REMAND

The veteran contends that he has chronic low back and left 
knee pain daily.  He reports that he has to take time off 
from work because of his service-connected disabilities, and 
that he takes an inordinate amount of pain medications on a 
daily basis.  

The evidentiary record shows that the veteran was last 
evaluated by VA in February 1995.  Since that examination, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") held in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), that the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40, and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45, when evaluating a service-connected 
disability involving a joint.  The Court remanded the case to 
the Board to obtain a medical evaluation that addressed 
whether pain significantly limits functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  

Because the Codes used to rate the veteran's low back and 
left knee disabilities are cast, in large measure, in terms 
of limitation of motion, any examination for rating purposes 
must be expressed in terms of the degree of additional range-
of-motion loss due to pain on use, incoordination, weakness, 
fatigability, or during flare-ups.  DeLuca.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

As the prior examination did not include any findings 
pertaining to functional loss under 38 C.F.R. §§ 4.40 and 
4.45, the Board finds that further development of the record 
is necessary.  

Additionally, the Board notes that General Counsel Opinion, 
VAOPGCPREC 23-97 (July 1, 1997), held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  Moreover, in Esteban 
v. Brown, 6 Vet.App. 259 (1994), it was determined that 
separate manifestations of the same disability may be rated 
individually if none of the symptomatology for any one of the 
conditions is duplicative of or overlapping the 
symptomatology of the other conditions.  In Esteban, the 
Court determined that residuals of a face injury could be 
rated separately under disfigurement, painful scars, and 
facial muscle damage.  Also, in VAOPGCPREC 36-97, the General 
Counsel held that DC 5293 (intervertebral disc syndrome) 
involved loss of range of motion and, therefore, that 
sections 4.40 and 4.45 should be applied when a veteran's 
disability is rated under that diagnostic code.  In view of 
the above, consideration should be given to the General 
Counsel decision for the veteran's left knee.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

Finally, numerous VA treatment records were received at the 
Board subsequent to certification by the RO.  The veteran has 
not waived RO consideration of this additional evidence.

While the undersigned regrets the delay caused by this 
REMAND, the record is inadequate for purposes of determining 
the degree of impairment of the service-connected low back 
and left knee disabilities.  Accordingly, the claim is 
REMANDED to the RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
service-connected low back and left knee 
disabilities since 1993.  All VA 
facilities from which the veteran 
received treatment for the disabilities 
at issue should be noted.  Based on his 
response, the RO should attempt to obtain 
copies of all such records from the 
identified treatment sources, as well as 
any VA clinical records not already of 
record, and associate them with the 
claims folder.  

2.  The veteran should be afforded a VA 
orthopedic and neurological examination 
to determine the extent and severity of 
his low back and left knee disabilities.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiners for review and all indicated 
tests and studies should be accomplished.  
The clinical findings and reasons upon 
which any opinion is based should be 
clearly set forth.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.  

The orthopedic examiner should determine 
as follows:  

(a) The examiner should note normal 
range of motion of the lumbar spine, 
and any limitation of motion in the 
veteran's lower back and left knee.  
Also, tests for stability of the 
left knee should be accomplished, 
and any instability should be 
classified as mild, moderate or 
severe.  

(b) Does the veteran's low back or 
left knee exhibit weakened movement, 
excess fatigability, or 
incoordination attributable to the 
service connected disability; and, 
if feasible, express these 
determinations in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination under § 4.45.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

(d) Does pain significantly limit 
functional ability during flare-ups 
or when the low back or left knee is 
used repeatedly over a period of 
time?  These determinations must, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups under § 4.40.  If 
the examiner is unable to make such 
a determination, it should be so 
indicated on the record.  

(e) The veteran's work history and 
any time lost from gainful 
employment due to the low back 
and/or left knee disabilities should 
be reported.  

The neurological examiner should 
determine as follows:  

(a) Does the veteran have persistent 
symptoms compatible with sciatic 
neuropathy, characteristic pain, 
demonstrable muscle spasm, or absent 
ankle jerk or other neurological 
findings appropriate to the site of 
the diseased disc?  

(b) Does the veteran have attacks of 
sciatic neuropathy; and if so, are 
the attacks recurring?  Is there 
intermittent relief or little 
intermittent relief?  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected 
disabilities have been provided by the 
examiners and whether the examiners have 
responded to all questions posed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
The RO should also inform the veteran of 
the consequences of failing to report for 
any scheduled examinations.  

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claim, including all 
evidence received since the case was 
certified to the Board.  The RO should 
consider the General Counsel Opinion in 
which it was determined that a claimant 
who has knee arthritis and instability 
may be rated separately under DC's 5003 
and 5257 and also VAOPGCPREC 36-97.  If 
the benefits sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, which 
should include, if appropriate, citation 
of § 3.655, and given the opportunity to 
respond thereto.  If the veteran fails to 
appear for any examination, the letter(s) 
notifying him of the date of the 
examination and the consequences for any 
failure to appear should be included in 
the claims folder. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  While this case is in remand status, the 
veteran is free to submit additional evidence and argument on 
the question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


